Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-15, 20, and 17-19 are presented for examination.  This office action is in response to the amendment filed on 5/9/21.

Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

The replacement drawing submitted on 5/9/21 is accepted by the Examiner 

REASONS for ALLOWANCE
Claims 1-15, 20, and 17-19 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: re numbered claims 1-19 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-19 and because the arguments set forth in the amendment filed on 5/9/21 are persuasive.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method, a non-transitory machine readable medium, and a computing device a method, comprising: initiating, by a dataset image manager, a dataset image operation to 

The closest prior art, “Selective Zone Control Session Termination” by Webster (US 2014/0250233) discloses a mechanism is provided in a data processing system for selective zone control session termination. A zone control service executing in the data processing system creates logical zoning definitions in memory for each client session. Each client session attempts to make changes to a fabric. Responsive to the zone control service receiving a request to commit a session from a given client and changes made by the given client during the session not conflicting with changes made by another client in a concurrent session based on the logical zoning definitions, the zone control service applies the changes made by the given client during the session to the 
Therefore, claims 1-19 are allowable over the prior art of records.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138